UNITED STATES DISTRICT COURT                                     USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                    DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC#:
 MAHFUJUR RAHMAN and LITON SHAH,                                 DATE FILED: if     /d"1/' f)-0_
                             Plaintiffs,

                        V.
                                                                 l 7-CV-5156 (RA)
 RED CHILI INDIAN CAFE, INC.,
 MOHAMMED MOJNU MIAH a/k/a
 SHEIKH MOHAMMED MOJNU, and                                           ORDER
 NOOR ISLAM, a/k/a MOHAMMED
 HARUNMIAH,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       For the reasons discussed at the conference on February 10, 2020, Plaintiffs' motion for a default

judgment against Defendants Mohammed Mojnu Miah and Noor Islam is denied. As to Defendant Red

Chili Indian Cafe, Inc., Plaintiffs' motion for a default judgment is also denied. Defendant Red Chili

Indian Cafe, Inc. will be given one more opportunity to find counsel to represent it in this action, which

it must, given that a corporation may not proceed prose. See Jones v. Niagara Frontier Transp. Auth.,

722 F.2d 20, 22 (2d Cir. 1983). If it does not obtain representation and file a responsive pleading by

April 27, 2020, Plaintiffs' motion for default judgment against it will be granted. The Clerk of Court is

respectfully directed to terminate the motion pending at Dkt. 71 and mail a copy of this Order to

Defendants Mohammed Mojnu Miah and Noor Islam.

SO ORDERED.

 Dated:    February 26, 2020
           New York, New York

                                                   Ronn     brams
                                                   United States District Judge
